Hutchinson, J.
dissentients. I do not know as there is any importance in this decision, beyond the bill of cost, as applied to these parties ; but the principle is important; and I am unable to view it as my brethren do. I agree with them in the principle, that,if the person paying money neglects to apply it to any particu-lor demand, the person receiving has a right to apply it to which demand he pleases ; and, had the plaintiff made the application before suit, in the present case, the defendants -could not complain. But, it does appear to me, that, as the payment was received by the plaintiff and applied nowhere, and the notes sued, and the defendants obliged to come to court, and make de-fence , for the sole purpose of compelling the application somewhere, his right of election was restored ; and, when he had pleaded this payment in one suit, the creditor could not defeat that plea, by applying the money .in payment of a note comprised in another suit. 7